UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6957


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CHAD ERIC SIMPSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:01-cr-00189-GCM-4; 3:08-cv-00197-GCM)


Submitted:    November 13, 2008            Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chad Eric Simpson, Appellant Pro Se.     Gretchen C.F. Shappert,
United States Attorney, Robert James Conrad, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chad Eric Simpson seeks to appeal the district court=s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate       of     appealability.          28     U.S.C.

§ 2253(c)(1) (2000).             A certificate of appealability will not

issue     absent       Aa   substantial        showing      of     the    denial     of    a

constitutional         right.@         28 U.S.C.       § 2253(c)(2)        (2000).          A

prisoner        satisfies       this      standard        by      demonstrating         that

reasonable       jurists      would     find       that   any     assessment       of     the

constitutional         claims    by    the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Simpson has

not     made     the   requisite       showing.           Accordingly,       we    deny    a

certificate of appealability and dismiss the appeal.

               Additionally,      Simpson       seeks     to     appeal   the     district

court=s dismissal of his motion filed under Fed. R. Civ. P. 59(e)

as a second or successive § 2255 motion.                         We construe Simpson=s

notice of appeal and informal brief as an application to file a

second    or     successive      motion      under    § 2255.       United      States    v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                              In order to
obtain authorization to file a successive motion, a prisoner

must    assert     claims    based   on    either:            (1)    a    new    rule   of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review; or (2) newly

discovered       evidence,     not    previously          discoverable           by     due

diligence, that would be sufficient to establish by clear and

convincing       evidence    that,   but       for     constitutional          error,   no

reasonable factfinder would have found the movant guilty of the

offense.       28 U.S.C. §     2244(b)(2) (2006), § 2255(h).                    Simpson=s

claims do not satisfy either of these criteria.                           Therefore, we

deny authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately        presented          in   the    materials

before   the     court   and   argument        would    not    aid       the   decisional

process.

                                                                                DISMISSED




                                           3